United States Court of Appeals

                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1133
                                    ___________

David Lykken; Aldon Heckenlaible,          *
                                           *
              Plaintiffs,                  *
                                           *
David A. Waff,                             *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the District
                                           * of South Dakota.
Jeff Bloomberg, Secretary of               *
Corrections, individually and in his       *        [UNPUBLISHED]
official capacity; Joe Class, Warden       *
South Dakota State Penitentiary,           *
individually and in his official capacity; *
Steve Lee, Deputy Warden,                  *
individually and in his official capacity; *
Douglas Weber, Warden Security,            *
individually and in his official           *
capacity; Edward Ligtenberg, Asc.          *
Warden, individually and in his            *
official capacity,                         *
                                           *
              Appellees.                   *
                                     ___________

                          Submitted: January 7, 1998

                               Filed: January 14, 1998
                                   ___________
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       David A. Waff, a South Dakota inmate, appeals the district court&s1 28 U.S.C.
§ 1915A dismissal of his 42 U.S.C. § 1983 action. Waff filed this action challenging
prison regulations set forth in the South Dakota Department of Corrections “Inmate
Living Guide.” The district court dismissed Waff&s claim without prejudice as
frivolous. After a careful review of the record and the appellant&s submissions on
appeal, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.

                                        -2-